Exhibit 10.63

EXECUTION COPY

SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Release”) is made and
entered into as of this 1st day of September 2015 by and between EVERTEC GROUP,
LLC, a Puerto Rico limited liability company (the “Company”), and Eduardo Franco
de Camargo (the “Executive”).

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. Termination of Employment. Effective the close of business on August 31, 2015
(the “Separation Date”), the Executive and the Company agree that the
Executive’s employment with the Company terminated. Effective on the Separation
Date, the Executive has resigned from all positions he holds as an officer
and/or member of the board of directors or board of managers of EVERTEC, Inc.
(“Parent”) and any of its subsidiaries, including the Company (Parent and its
direct and indirect subsidiaries, including the Company, are hereinafter
referred to as the “Company Group”) and from all committees of any such board of
directors or board of managers. The Executive agrees that he will not hereafter
seek reinstatement, recall or re-employment with the Company Group. The
Executive further agrees that, in the event he is employed by any company or
other entity that is acquired by or merged with any member of the Company Group,
he shall resign from said employment immediately upon the acquisition, and that
should the Executive fail or refuse to do so, the Company Group may terminate
his employment and the Executive shall have no recourse against the Company
Group. The Executive acknowledges that this Release constitutes the required
notice of termination of the Executive’s employment pursuant to Section 3(g) of
the Amended and Restated Employment Agreement, by and between the Company and
the Executive, dated July 1, 2014 (the “Employment Agreement”).

2. Settlement Payment As a settlement payment, and provided this Release is
executed and not revoked by Executive, the Company shall provide the Executive
with the following payments and benefits:

(i) A lump sum payment of $260,000 (the “Severance Payment”) on or before 60
calendar days after the Separation Date in accordance with Section 4(a)(ii) of
the Employment Agreement.

(ii) Accelerated vesting as of the Separation Date of 10,230 time-based
restricted stock units (the “Time-Based RSUs”), in accordance with paragraph
4(a) of Parent’s Equity Incentive Plan Restricted Stock Unit Award Agreement
dated as of March 13, 2015 and executed by Parent and Executive (the “2015 LTIP
Agreement”). The Time-Based RSUs will be settled by the Company within 75
calendar days of the Separation Date. In addition, 1,958 performance-based
restricted stock units shall remain outstanding and capable of vesting in the
normal course subject to actual performance of Parent, in accordance with
paragraph 4(a) of Executive’s 2015 LTIP Agreement.



--------------------------------------------------------------------------------

EXECUTION COPY

 

(iii) Accrued but unused vacation, if any, as of the Separation Date, to be paid
in a lump sum on or before 60 calendar days after the Separation Date.

(iv) The amount of any unpaid expense reimbursements to which Executive may be
entitled pursuant to his Employment Agreement.

(v) Executive shall be paid a pro-rated amount of his Bonus (as defined in the
Employment Agreement), subject to (a) quantitative metrics achieved by the
Company for the year ended December 31, 2015, and (b) qualitative metrics
achieved by Executive through the Separation Date (the “Pro-Rated Bonus”). The
Pro-Rated Bonus will be determined by the Compensation Committee and will be
payable on or about March 15, 2016 when bonuses to other executives are paid.

The Company may withhold from all amounts payable under this Release such
federal, state, local and payroll taxes as may be required to be withheld
pursuant to any applicable law or regulation.

(b) Continuing Rights. The Executive agrees that, except for the payments and
benefits set forth above, he (i) has been paid all other compensation due to
him, including but not limited to all salary, hourly pay, overtime pay, bonuses,
deferred compensation, incentives and all other compensation of any nature
whatsoever, and (ii) does not have any equity or equity-based ownership interest
in Parent or any other member of the Company Group other than (1) 50,000 vested
options at an exercise price of $23.36 per share; and (2) two unvested options
each to purchase 50,000 shares of Parent’s common stock at an exercise price of
$23.36 per share each of which vests on November 6, 2015 and November 6, 2017,
respectively, the terms of which option shall continue to be governed by
Parent’s 2013 Equity Incentive Plan. No other sums (contingent or otherwise)
shall be paid to the Executive in respect of his employment by the Company, and
any such sums (whether or not owed) are hereby expressly waived by the
Executive.

(c) Continuing Entitlement. The Executive acknowledges that his continuing
entitlement to payments and benefits under this Paragraph 2 shall be conditioned
upon his continuing compliance with Paragraphs 1, 4, 5, 6 and 9(c) of this
Release and any violation of Paragraphs 1, 4, 6 or 9(a) by the Executive shall
terminate the Company’s obligation to continue to make payments or provide
benefits in accordance with this Paragraph 2.

3. General Release. As a material inducement to the Company to enter into this
Release and in consideration of the payments to be made by the Company to the
Executive in accordance with Paragraph 2 above, the Executive, on behalf of
himself, his representatives, agents, estate, heirs, successors and assigns, and
with full understanding of the contents and legal effect of this Release and
having the right and opportunity to consult with his counsel, releases and
discharges each member of the Company Group, each of their respective
shareholders, officers, directors, supervisors, members, managers, employees,
agents, representatives, attorneys, insurers, divisions, affiliates, and all
employee benefit plans sponsored by or contributed to by any member of the
Company Group (including any fiduciaries thereof), and all related entities of
any kind or nature, and its and their predecessors, successors, heirs,
executors, administrators, and assigns (collectively, the “Released Parties”)
from any and all claims, actions, causes of action,

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

grievances, suits, charges, or complaints of any kind or nature whatsoever, that
he ever had or now has, whether fixed or contingent, liquidated or unliquidated,
known or unknown, suspected or unsuspected, and whether arising in tort,
contract, statute, or equity, before any federal, state, local, or private
court, agency, arbitrator, mediator, or other entity, regardless of the relief
or remedy; provided, however, and subject to Paragraph 4 below, the Release is
not intended to and does not limit the Executive’s right to file a charge or
participate in an investigative proceeding of a governmental agency. Without
limiting the generality of the foregoing, it being the intention of the parties
to make this Release as broad and as general as the law permits, this Release
specifically includes, but is not limited to, and is intended to explicitly
release, any and all subject matter and claims arising from or in connection
with any alleged violation by any of the Released Parties under the Employment
Agreement or Title VII of the Civil Rights Act of 1964, the Civil Rights Acts of
1866 and 1991 and Executive Order 11246, which prohibit employment
discrimination based on race, color, religion, sex, or national origin; the Age
Discrimination in Employment Act of 1967 and the Older Workers Benefit
Protection Act of 1990, which prohibit employment discrimination because of age
against individuals who are 40 years of age or older; the Equal Pay Act, which
prohibits sex-based wage discrimination against men and women who perform
substantially equal work in the same establishment; the Americans with
Disabilities Act of 1990 (ADA), which prohibits employment discrimination
against qualified individuals with disabilities in the private sector, and in
state and local governments; and Sections 501 and 505 of the Rehabilitation Act
of 1973, which prohibit federal contractors to discriminate in employment
against qualified individuals with disabilities; the Genetic Information
Nondiscrimination Act (GINA) of May 21, 2008, which prohibits discrimination
against employees based on genetic information; the Family and Medical Leave
Act, which protects employees’ rights to medical and family leave; the Uniformed
Services Employment and Reemployment Rights Act (USERRA); the Vietnam Era
Veterans’ Readjustment Assistance Act of 1974 (VEVRAA); the Constitution of
Puerto Rico, which prohibits discriminatory treatment; Law 69 of July 6, 1985,
which prohibits employment discrimination on the basis of sex; Law 17 of
April 22, 1988, which prohibits sexual harassment in employment; Law 100 of
June 30, 1959, as amended, which prohibits employment discrimination based on
age, race, color, sex, marital status, social or national origin, social
condition, political affiliation, political or religious beliefs, or against an
employee for being a victim or being perceived as a victim of domestic violence,
sexual aggression or stalking, or based on sexual orientation or gender
identity; Law 116 of December 20, 1991; Law 44 of July 2, 1985, which prohibits
employment discrimination against qualified individuals with disabilities or
under any other local, state or federal law which prohibits discrimination,
harassment or retaliation; Act 139 of June 26, 1968 (SINOT); Act 45 of April 18,
1935 (State Insurance Fund); the Employee Retirement Income Security Act of 1974
(ERISA); the Workers Adjustment Retraining and Notification Act (WARN); the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA); the Federal
Bankruptcy Act; the Insurance and the Civil Codes of Puerto Rico; Law 80 of
May 30, 1976; Law 379 (Days and Hours of Work); Law 96 of June 26, 1956 (Minimum
Wage); Law 180 of July 27, 1998 (vacation and sick leave) and any other federal,
state or local (including Puerto Rico) laws (including, with respect to each law
or regulation referenced above, any amendments thereto), whether based on
statute, regulation or common law, providing workers’ compensation benefits;
restricting an employer’s right to terminate employees or otherwise regulating
employment; or enforcing express or implied employment contracts or requiring an
employer to deal with employees fairly or in good faith; providing recourse for
alleged wrongful

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

discharge, harassment or discrimination, physical or personal injury, emotional
distress, fraud, negligent misrepresentation, libel, slander, defamation and
similar or related claims and any other statutory claim, tort claim, employment
or other contract or implied contract claim, or common law claim for wrongful
discharge, breach of an implied covenant of good faith and fair dealing,
defamation, invasion of privacy, or any other claim, arising out of or in
connection with or involving his employment with the Company, the termination of
his employment with the Company, or involving any other matter, including but
not limited to the continuing effects of his employment with the Company or
termination of employment with the Company. The Executive further acknowledges
that he is aware that statutes exist that render null and void releases and
discharges of any claims, rights, demands, liabilities, action and causes of
action that are unknown to the releasing or discharging party at the time of
execution of the release and discharge. The Executive hereby expressly waives,
surrenders and agrees to forego any protection to which he would otherwise be
entitled by virtue of the existence of any such statute in any jurisdiction
including, but not limited to, the Commonwealth of Puerto Rico. The waivers and
releases previously mentioned include any damages arising after the signature of
this document as a result of the continuous effect of any act or omission that
occurred before the signature of this document. Notwithstanding the foregoing,
this Release will not waive rights or claims that may arise after the Release
becomes effective, nor will it apply to any rights of indemnification,
contribution, or to be held harmless, or to the coverage afforded by any
directors and officers insurance maintained by the Company Group, as in effect
as of the Separation Date. This Release will not waive any rights to which the
Executive is otherwise entitled with respect to his vested retirement benefits.
This Release will not waive any right to enforce the terms of this Release.

4. Covenant Not to Sue. The Executive, for himself, his heirs, executors,
administrators, successors and assigns agrees not to bring, file, claim, sue or
cause, assist, or permit to be brought, filed, or claimed any action, cause of
action or proceeding regarding or in any way related to any of the claims
described in Paragraph 3 hereof, and further agrees that this Release is, will
constitute and may be pleaded as, a bar to any such claim, action, cause of
action or proceeding. If the Executive files a charge or participates in an
investigative proceeding of a governmental agency, or is otherwise made a party
to any proceedings described in Paragraph 3 hereof, the Executive will not seek
and will not accept any personal equitable or monetary relief in connection with
such charge or investigative or other proceeding.

5. Indemnification. The Executive will fully indemnify the Released Parties
against and will hold the Released Parties harmless from any and all claims,
costs, damages, demands, expenses (including without limitation attorneys’
fees), judgments, losses or other liabilities of any kind or nature whatsoever
arising from or directly or indirectly related to any or all of this Release and
the conduct of the Executive hereunder, including without limitation any
material breach or failure to comply with any or all of the provisions of this
Release.

6. Restrictive Covenants. The Executive acknowledges and agrees that he shall
continue to be bound by the covenants set forth in Sections 5 and 6 of the
Employment Agreement, which are hereby incorporated by reference.

7. Severability. If any provision of this Release shall be found by a court of
competent jurisdiction to be invalid or unenforceable, in whole or in part, then
such provision shall be

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

construed and/or modified or restricted to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Release, as the case may require, and this Release shall be construed
and enforced to the maximum extent permitted by law, as if such provision had
been originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be. The
parties further agree to seek a lawful substitute for any provision found to be
unlawful; provided, that, if the parties are unable to agree upon a lawful
substitute, the parties desire and request that a court or other authority
called upon to decide the enforceability of this Release modify the Release so
that, once modified, the Release will be enforceable to the maximum extent
permitted by the law in existence at the time of the requested enforcement.

8. Waiver. A waiver by the Company of a breach of any provision of this Release
by the Executive shall not operate or be construed as a waiver or estoppel of
any subsequent breach by the Executive. No waiver shall be valid unless in
writing and signed by an authorized officer of the Company.

9. Miscellaneous Provisions.

a. Representation. The Executive represents and certifies that he has carefully
read and fully understands all of the provisions and effects of this Release,
has knowingly and voluntarily entered into this Release freely and without
coercion, and acknowledges that on August 31, 2015, the Company advised him to
consult with an attorney prior to executing this Release and further advised him
that he had 45 calendar days within which to review and consider this Release.
Executive understands that he can waive the 45-day period to evaluate and
consider this Agreement and that, if he signs this Release in less time, he has
done so voluntarily in order to obtain sooner the benefits under this Release.
The Executive is voluntarily entering into this Release and no member of the
Company Group nor any other Released Parties made any representations concerning
the terms or effects of this Release other than those contained in the Release
itself and the Executive is not relying on any statement or representation by
the Company or any other Released Parties in executing this Release. The
Executive is relying on his own judgment and that of his attorney to the extent
so retained. The Executive also specifically affirms that this Release clearly
expresses his intent to waive fraudulent inducement claims, and that he
disclaims any reliance on representations about any of the specific matters in
dispute.

b. Revocation. The Executive acknowledges that he has 7 calendar days from the
date this Release is executed in which to revoke his acceptance of this Release,
and this Release will not be effective or enforceable until such 7-day period
has expired. To be effective, any such revocation must be in writing and
delivered to the Company’s principal place of business, Attn.: Arturo
Díaz-Abramo, on or before the 7th calendar day after signing and must expressly
state the Executive’s intention to revoke this Release.

c. Return of Property. By signing this Release, the Executive affirms having
returned to the Company all of the Company’s property that is in the Executive’s
possession, custody or control, including, without limitation, (a) all keys,
access cards, credit cards, computer hardware (including but not limited to all
hard drives, diskettes, compact disks, DVDs, electronic storage devices, and
personal data assistants, and the contents of all such hardware, as well as any

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

passwords or codes or instructions needed to operate any such hardware),
computer software and programs, data, materials, papers, books, files,
documents, records, policies, client and customer information and lists,
marketing information, design information, specifications and plans, data base
information and lists, mailing lists, notes, and any other property or
information that the Executive has or had relating to the Company Group (whether
those materials are in paper, electronic or computer-stored form or in any other
form or medium), and (b) all documents and other property containing,
summarizing, or describing any Confidential Information (as defined in the
Employment Agreement), including all originals and copies. The Executive affirms
that he has not retained any such property or information in any form, and will
not give copies of such property or information or disclose their contents to
any other person.

10. Complete Agreement. This Release sets forth the entire agreement between the
parties, and fully supersedes any and all prior agreements or understandings,
whether oral or written, between the parties pertaining to actual or potential
claims arising from the Executive’s employment with the Company or the
termination of the Executive’s employment with the Company; provided, however,
that all obligations and rights arising under Sections 5 through 9 of the
Employment Agreement, which are incorporated by reference herein, shall not be
superseded, shall be unaffected hereby, and shall remain in full force and
effect. The Executive expressly warrants and represents that no promise or
agreement which is not herein expressed has been made to him in executing this
Release.

11. No Pending or Future Lawsuits. The Executive represents that he has no
lawsuits, claims or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the Released Parties. The
Executive also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any of
the Released Parties.

12. No Admission of Liability. The Executive understands and acknowledges that
this Release constitutes a compromise and settlement of any and all actual or
potential disputed claims by the Executive. No action taken by the Company Group
hereto, either previously or in connection with this Release, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company Group of
any fault or liability whatsoever to the Executive or any third party.

13. Reimbursement. If the Executive or his heirs, executors, administrators,
successors or assigns (a) is in breach of or breaches Paragraphs 1, 5, 6 or 9(c)
of this Release, or (b) attempts to challenge the enforceability of this
Release, or (c) files a charge of discrimination, a lawsuit of any kind or
nature against one or more of the Released Parties, or a claim of any kind or
nature against one or more of the Released Parties, the Executive or his heirs,
executors, administrators, successors or assigns shall be obligated to tender
back to the Company, as a contractual remedy hereunder, all payments made to him
or them under this Release, or any amount of actual damages proven by the
Company, if greater. Further, the Executive shall indemnify and hold harmless
the Released Parties from and against all liability, costs and expenses,
including attorneys’ fees, arising out of said breach, challenge or action by
the Executive, his heirs, executors, administrators, successors or assigns. The
Company and the Executive acknowledge that the remedy set forth hereunder is not
to be considered a form of liquidated damages and the tender back shall not be
the exclusive remedy hereunder.

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

14. Future Cooperation. In connection with any and all claims, disputes,
negotiations, investigations, lawsuits or administrative proceedings involving
the Company Group, the Executive agrees to make himself available, upon
reasonable notice from the Company Group and without the necessity of subpoena,
to provide information or documents, provide declarations or statements to the
Company Group, meet with attorneys or other representatives of the Company
Group, prepare for and give depositions or testimony, and/or otherwise cooperate
in the investigation, defense or prosecution of any or all such matters.

15. Joint Participation. The parties hereto participated jointly in the
negotiation and preparation of this Release, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
the Release. Accordingly, it is agreed that no rule of construction shall apply
against any party or in favor of any party. This Release shall be construed as
if the parties jointly prepared this Release, and any uncertainty or ambiguity
shall not be interpreted against one party and in favor of the other.

16. Governing Law. THIS RELEASE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE COMMONWEALTH OF PUERTO RICO, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE COMMONWEALTH OF
PUERTO RICO OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE COMMONWEALTH OF PUERTO RICO TO BE APPLIED. IN
FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE COMMONWEALTH OF PUERTO
RICO WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS RELEASE, EVEN IF
UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

17. Enforcement

a. Arbitration. Any controversy, dispute or claim arising out of or relating to
this Release, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in San Juan, Puerto Rico (unless the parties agree in
writing to a different location), before a single arbitrator in accordance with
the Employment Dispute Resolution Rules of the American Arbitration Association
then in effect. In any such arbitration proceeding the parties agree to provide
all discovery deemed necessary by the arbitrator. The decision and award made by
the arbitrator shall be accompanied by a reasoned opinion, and shall be final,
binding and conclusive on the parties for all purposes, and judgment may be
entered thereon in any court having jurisdiction thereof. The Company will bear
the totality of the arbitrator’s and administrative fees and costs. Each party
shall bear its or his litigation costs and expenses. Upon the request of any of
the parties, at any time prior to the beginning of the arbitration hearing the
parties may attempt in good faith to settle the dispute by mediation
administered by the American Arbitration Association. The Company will bear the
totality of the mediator’s and administrative fees and costs.

b. Waiver of Jury Trial. THE COMPANY AND THE EXECUTIVE EACH HEREBY IRREVOCABLY
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS RELEASE.

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

18. Execution of Release. This Release may be executed in counterparts, each of
which shall be considered an original, but which when taken together, shall
constitute one Release. The Release, to the extent signed and delivered by means
of a facsimile machine or by PDF File (portable document format file), shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
originally signed version delivered in person. At the request of either party
hereto, the other party shall re-execute original forms hereof and deliver them
to all other parties.

PLEASE READ THIS RELEASE AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. THIS RELEASE CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the Executive and the Company have voluntarily signed this
Separation Agreement and General Release consisting of nine (9) pages effective
as of the date first written above.

 

EVERTEC GROUP, LLC By:  

 

  Name:   Morgan M. Schuessler   Title:   Chief Executive Officer

 

Signature:    

 

  Eduardo Franco de Camargo

 